Citation Nr: 1034085	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-16 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from May 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from rating decisions dated in January 2008 and 
September 2008 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

 The Veteran's hypertension is not related to active service.


CONCLUSIONS OF LAW

Hypertension was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's March 2010 Remand, the Appeals Management 
Center (AMC) scheduled the Veteran for a VA examination to 
address the question of the etiology of his hypertension and 
issued a Supplemental Statement of the Case.  Based on the 
foregoing actions, the Board finds that there has been compliance 
with the Board's March 2010 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in October 2007 and August 2008 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 
19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence, as well as how VA determines disability 
ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no 
private medical records that he wished for VA to obtain on his 
behalf.  There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in May 2010.  38 C.F.R. § 3.159(c)(4).  
The May 2010 VA examiner addressed the etiology of the Veteran's 
hypertension in conjunction with a review of the claims file and 
physical examination of and interview with the Veteran.  The May 
2010 VA examination report is thorough; thus, the examination in 
this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran seeks service connection for hypertension.  
Initially, VA regulations provide that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days and that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2009).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of 
hypertension is factually shown during service.  The Board 
concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of hypertension.  There is one elevated blood pressure 
reading, 130/90, on the Report of Medical Examination conducted 
in May 1970 at the Veteran's separation from service.  However, 
the Board cannot conclude a "chronic" hypertensive condition 
was incurred during service as one elevated blood pressure 
reading during service is not considered hypertension; and there 
is no diagnosis in the service treatment records of hypertension.       
  
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a) (2009).  Hypertension can be service-connected 
on such a basis.  However, the first showing of hypertension was 
not until many years after the Veteran's discharge from service.  
In June 2002, the Veteran presented for his first VA primary care 
appointment in Omaha.  The Veteran reported that hypertension was 
diagnosed 8 to 10 years prior, which would put the diagnosis 
sometime in the early 1990s.

In addition, for purposes of establishing service connection for 
a disability resulting from exposure to a herbicide agent, 
applicable law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  
Hypertension is not a disease for which a presumption of service 
connection due to herbicide exposure is warranted.  See Notice, 
75 Fed. Reg. 109, 32540-32553 (June 8, 2010).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  In light of the lack of any relevant 
history reported between the Veteran's date of discharge in 1970 
and the early 1990s, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has hypertension.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between hypertension and military 
service.  However, no medical professional has ever related this 
condition to the appellant's military service.  As noted above, 
the Veteran underwent VA examination in May 2010.  After physical 
examination of and interview with the Veteran, the examiner 
diagnosed essential hypertension and opined that it was less 
likely as not cause by the Veteran's military service.  The 
examiner explained that the Veteran's hypertension was diagnosed 
in the 1990s, and that he was discharged from active military 
duty in 1970.  Review of the records indicated a blood pressure 
reading of 130/90 during his separation physical dated in 1970 
but there was no evidence of any hypertension defined as 
diastolic blood pressure predominately over 90 or isolated 
systolic blood pressure with systolic blood pressure readings 
predominately 160 or greater in the Veteran's service treatment 
records.  The examiner noted that given that there was no 
evidence of any diagnosis of hypertension made or any evidence of 
symptomatology related to elevated blood pressure readings while 
the Veteran was on active military duty or within one year 
following discharge from active military duty, and that the 
hypertension was diagnosed over 20 years following discharge from 
active military duty, it was less likely due to or a result of 
any injury, disease, illness or other event having occurred while 
on active military duty and that the Veteran appears to have 
essential hypertension which had its onset and diagnosis many 
years following his release from military duty. 

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  

In this case, the medical evidence does not show treatment or 
diagnosis of hypertension until a number of years after service.  
Thus, the record is absent evidence of in-service incurrence of 
hypertension, evidence of hypertension within one year from the 
Veteran's discharge from service, evidence of continuity of 
symptomatology, and competent medical evidence of a nexus between 
service and hypertension. 

Although the Veteran contends that his hypertension is related to 
his service, and more specifically to Agent Orange exposure, as a 
layman he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


